McMurray, Presiding Judge.
The Chatham County Juvenile Court terminated the parental rights to the minor children, T. T. and T. T., ages eight and twelve years old, placing them in the permanent custody of relatives of appellant, the natural father. He challenges the sufficiency of the evidence. Held:
Viewed in the light most favorable to the juvenile court’s determination, appellant’s history of domestic violence, his current eight-year incarceration for probation violation (subsequent convictions), the previous transfer of temporary custody because the children were deprived, and his demonstrated inability to provide a stable home environment are clear and convincing evidence supporting the juvenile court’s conclusions that the children are deprived due to appellant’s misconduct; that such deprivation is likely to continue; and that a transfer of permanent custody to appellant’s brother and his wife is in the best interest of the children. In the Interest of K. S. W., 233 Ga. App. 144, 147-148 (1), (2) (503 SE2d 376). This is sufficient under OCGA § 15-11-81 (b) (4) (A) (i)-(iv) to authorize the termination of appellant’s parental rights.

Judgment affirmed.


Johnson, C. J., and Phipps, J., concur.